DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 13, 2022 has been entered.  Claims 1, 3, 4, 11, 15, 19-21, 26, 27, 29-31, 33, 46, 47, 49, and 54 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 11, 15, 19-21, 26, 30, 31, 47, 49, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Kusaba et al. (U.S. 2016/0377596 A1) (hereinafter – Kusaba) 
Goepp (U.S. 2009/0118632 A1) (hereinafter – Goepp)
Shetty et al. (W.O. 2015/066562 A2) (hereinafter – Shetty).
Re. Claim 1: Kusaba teaches 
a capnometer for analyzing respiratory system function of a patient, the capnometer comprising: an air flow region through which air from said patient's respiratory system passes (Fig. 1, cell portion 20, space 23s, described in paragraphs 0015-0016: “A sample gas 50 is introduced into the cell portion 20… The sample gas 50 contains exhaled air 50a. The exhaled air 50a is exhaled air of, for example, an animal, including humans”); 
an emitter configured to emit light (Fig. 1, light source 30, described in paragraph 0019: “The light source 30 incidents light (measurement light 30L) into the space 23s”), 
said emitter comprising a mid-IR semiconductor emitter configured to provide said emitted light at a wavelength in the range 3-5 um (Paragraph 0034: “In the reference data measurement period Pr1, the wavelength of the measurement light 30L emitted from the light source 30… is, for example, from 4.3573 um to 4.3535 um;” examiner further notes that it is common for capnography to utilize mid-IR wavelengths such as the those within the range claimed by the applicant due to the absorbance characteristics of carbon dioxide); 
a detector to detect said emitted light, said detector comprising a mid-IR semiconductor detector (Paragraph 0022: “A detection device 41 having sensitivity in the infrared region is used in the detector 40. For example… a semiconductor sensor device (e.g. InAsSb), or the like is used for the detection device 41”); 
wherein said emitter and said detector are arranged such that light from said emitter passes through said air flow region to said detector (Fig. 1, showing light 30L passing through space 23s of the cell portion 20).  
Kusaba does not teach an explicit memory to store patient data or an explicit signal processor coupled to the detector.
Goepp teaches a memory to store patient data which is specific to said patient (Fig. 2, memory 204, personal baseline 210).  Goepp teaches analogous art in the technology of capnography and analysis of capnographic waveforms (Abstract).
The invention by Kusaba is a diagnostic device which analyzes breath data (Paragraph 0094).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the invention to have modified Kusaba by incorporating a memory for storing patient data as taught by Goepp, the motivation being that including a memory which stores patient-specific data allows for tracking and analysis of a user’s breath data over time and adjustment of baseline values as the user’s metrics change over time; such personal tracking also allows for the benefit of a more precise evaluation of a user’s pulmonary status in comparison to a population baseline since the personal baseline is more attuned to the user (Paragraphs 0027, 0028).
Goepp further teaches the invention having 
a signal processor (Fig. 2, analyzer 214) coupled to said detector (Fig. 2, sensor 220) to analyse a CO2 waveform representing a variation over time in a CO2 level of air inhaled and/or exhaled by said patient (Paragraph 0026: “CPU 202 then executes analyzer 214 to perform mathematical analysis of data 207”), 
wherein said patient data comprises an analysis algorithm and wherein said analyzing comprises using said analysis algorithm to analyze said respiratory system function (Paragraph 0026: “Analyzer 214 compares the graphical waveform (e.g., the shape or the slope of the waveform) of data 207 with a waveform representative of a population baseline 208… Population baseline 208 may include data representative of expected normal pulmonary function…”),
wherein said analysis of said respiratory system function is based on a comparison between said waveform and one or more of said waveforms which were obtained previously for said patient that define a metric with a baseline (Paragraph 0027: “In an embodiment, analyzer 214 compares data 207 with personal baseline 210. Personal baseline 210 includes data representative of the user’s personal pulmonary function as measured during previous healthy sessions”), 
wherein said comparing comprises monitoring a deviation of said waveform from said baseline (Paragraph 0028: “Daily use of device 200… enables the user to have an up-to-date personal baseline 210 stored in memory 204, such that subtle changes in the user's pulmonary status may be detected during the course of the day”), and 
wherein said signal processor is further configured to develop said metric with regard to a disease or type of disease of said patient for analyzing said respiratory system function with regard to said disease or type of disease (Fig. 5A, 5B, described in paragraphs 0045-0046, wherein data 207 is analyzed for various features, such as points A-J, to differentiate a healthy waveform from a waveform recorded from a person with pulmonary obstructive disease),
wherein said signal processor is further configured to alter said metric over time based on said waveforms (Paragraph 0028: “… daily use of device 200 to monitor the user's pulmonary status allows device 200 to continually re-calibrate personal baseline 210 and to establish a trend of the user's pulmonary status”).
Kusaba in view of Goepp do not explicitly describe the invention wherein said analysis algorithm is modified based on 
(i) said analysis of said CO2 waveform by said signal processor, and 
(ii) Analysis of an output of said algorithm, to improve said algorithm’s ability to determine a difference in respiratory function of said patient.
Shetty teaches analogous art in the technology of measuring exhaled gases and cardiopulmonary metrics in a device adapted to fit an inhaler (Paragraphs 0072-0074).  Shetty further teaches the invention wherein said analysis algorithm is modified based on 
(i) said analysis of said CO2 waveform by said signal processor (Fig. 20: step 2004 setting an initial baseline based on initial data points of flow rate data, i.e., portions of a waveform), and
(ii) Analysis of an output of said algorithm, to improve said algorithm’s ability to determine a difference in respiratory function of said patient (Fig. 20: step 2006: generation of an improved baseline based on identification of when the flow rate data points return to a relatively constant number - a steady state; Paragraphs 0150-0151).
It would have been obvious to one having skill in the art before the effective filing date to have modified Kusaba in view of Goepp to include altering an analysis algorithm, such as changing a baseline from an initial to an improved baseline based on received breath data as taught by Shetty, the motivation being that additionally modifying a baseline by including further data points provides a more accurate and improved baseline compared to initial measurements (Paragraph 0150).  
Examiner notes that the current claim limitation is sufficiently broad enough to also read on the concepts such as calibration, windowed or rolling averages, and updating of machine learning parameters/weights; the specific use of CO2 data is taught by Kusaba in view of Goepp.  In order to potentially overcome the present rejection under 35 U.S.C. 103, Examiner recommends providing limitations further delineating any one or a combination of: the analysis algorithm, the metric or development thereof, or how the algorithm is altered.
Re. Claims 3 and 4: Kusaba, Goepp, and Shetty teach the invention according to claim 1.  Goepp further teaches the invention wherein said patient data comprises identification data of said patient (Paragraph 0024: “In one example of operation, fingerprint scanner 222 scans the user's fingerprint and sends the associated fingerprint data to the CPU 202 for comparison against stored fingerprint data of the user”).  
The citation from Goepp also reads upon the identification data comprising one or more of an identification code, fingerprint data, iris scan data, and patient scan respiratory profile data as required by claim 4.
Re. Claim 11: Kusaba, Goepp, and Shetty teach the invention according to claim 1.  Goepp further teaches wherein said signal processor is configured to provide a CO2 level data output defining said CO2 waveform (Figs. 1A, 1B, 3B, 5A, 5B), and wherein CO2 level data output is stored in said memory or a second memory internal or external to said capnometer for later interrogation (Fig. 4, store acquired data in memory, step 422).
Re. Claim 15: Kusaba, Goepp, and Shetty teach the invention according to claim 1.  Goepp further teaches the invention wherein said signal processor is configured to analyse said respiratory system function responsive to one or more of: 
a shape of said waveform (Figs. 5A, 5B, analyzing differences in points between healthy and pulmonary diseased waveform), 
one or more peak heights of said waveform (Paragraph 0028: “…peak flow measurements…”), 
an amplitude or amplitude variation of said waveform (Paragraph 0028: “… subtle changes in the user’s pulmonary status may be detected…;” wherein subtle changes are detected with respect to a personal baseline, i.e., variation), and 
a frequency composition of said waveform (Paragraph 0007: “As expiration continues, the rate of rise in CO.sub.2 levels slow (segment 101C on the waveform) and reach a constant rate (segment 101D on the waveform);” wherein an analysis of rate of change of an amplitude over time reads upon a frequency analysis).
Re. Claim 19: Kusaba, Goepp, and Shetty teach the invention according to claim 1.  Goepp further teaches the invention comprising one or more user indicator devices, wherein, based on said waveform, said user indicator devices indicate a quality of said respiratory system function (Fig. 3A, 3B, displays 218 showing determined pulmonary status as graphical icons 310).
Re. Claim 20: Kusaba, Goepp, and Shetty teach the invention according to claim 19.  Goepp further teaches the invention further comprising an alarm and/or messenger configured to be triggered dependent on said indication of said quality of said respiratory system function (Paragraph 0032: “For example, to indicate poor pulmonary status, display 218 shows sad face 310(2) and LED 306 blinks red to attract the user's attention”).
Re. Claim 21: Kusaba, Goepp, and Shetty teach the invention according to claim 19.  Goepp further teaches the invention wherein said processor is further configured to indicate when a therapeutic intervention is required based on said quality of said respiratory system function (Paragraph 0032: “…speaker 312 may output verbal instructions, such as ‘call a physician’ or ‘Use rescue inhaler NOW if you have not done so in the past hour’… In an embodiment, device 200 may display messages regarding appropriate corrective measures (i.e., actions) to be taken by the user, where such measures are previously determined by the user and their clinician and their clinician/physician”).
Re. Claim 26: Kusaba in view of Goepp teach the invention according to claim 1.  Goepp further teaches the invention wherein said signal processor is configured to determine from said waveform one or more of: 
a first indication of a point in time when a drug has been taken; 
a second indication of a point in time when a drug should be taken (Paragraph 0032: “…speaker 312 may output verbal instructions, such as ‘call a physician’ or ‘Use rescue inhaler NOW if you have not done so in the past hour’”); 
a third indication of a type of drug which has been taken; 
a fourth indication of a type of drug which should be taken (Paragraph 0047: “The device may also give… instruction about appropriate decision-making with regard to medication administration;” which reads upon both dosage and timing of dosage); 
a fifth indication of a dose which has been taken; 
a sixth indication of a dose which should be taken (Paragraph 0048: “… the daily check would be done only against a known baseline… providing an early warning of abnormal function that may be unnoticed by the user, and prompting corrective action such as medication dose…”); and 
a seventh indication that a drug has expired and/or has been used up.  
Examiner further notes that other such indications listed are implicit in programmed drug delivery and infusion schedules and well-known in dosage tracking or treatment adherence arts.
Re. Claim 30: Kusaba, Goepp, and Shetty teach the invention according to claim 1.  Goepp further teaches the invention wherein said signal processor is further configured to determine, from changes in said waveform over time during a single use of said capnometer by said patient, a variation in a condition of said respiratory system function (Fig. 3B, described in paragraph 0034: “This example shows the pulmonary status of the user was normal for two days and abnormal for five days of the week”).
Re. Claim 31: Kusaba, Goepp, and Shetty teach the invention according to claim 1.  Goepp further teaches the invention further comprising a wellbeing data input for allowing said patient to input wellbeing data, said wellbeing data describing a health status of said patient, wherein said processor is further configured to process said wellbeing data in combination with a detector signal to determine an effect of a drug on said patient (Paragraph 0037: “Alternatively, the user may be asked (or the device pre-programmed) to use the most recent personal baseline data anyway, and then prompt the user to input new data for use as a personal baseline when an acute exacerbation is resolved”).
Re. Claim 47: Kusaba, Goepp, and Shetty teach a system comprising the capnometer of claim 1.  Goepp further teaches an analysis system (Fig. 2, CPU 202) in communication with said capnometer, wherein said analysis system comprises an analysis system memory to store said patient data (Fig. 2, memory 204, personal baseline 210); and wherein said analysis system is configured to:
i) modify an analysis algorithm based on said analysis of said CO2 waveform by said signal processor (Paragraph 0027: “Personal baseline 210 may be automatically adjusted based upon the user's developmental stage and/or variation in the user's daily routine, thereby allowing personal baseline 210 to "grow" with the user”); and/or
ii) modify an indicator setting of an indicator of said capnometer based on said analysis of said CO2 waveform by said signal processor, wherein said indicator indicates a quality of said respiratory system function (Fig. 3B, displaying pulmonary status of user over selected period of time); and/or
iii) change a dose level of a drug dispensed using said capnometer based on said analysis of said CO2 waveform by said signal processor (Paragraph 0047: “The device may also give a real-time pulmonary status and/or instruction about appropriate decision-making with regard to medication administration and/or the need for more advanced health care”); 
wherein said analysis system is further configured to transfer said modified analysis algorithm and/or modified indicator setting and/or changed dose level to said capnometer for storage in the memory of said capnometer (Fig. 2, CPU 202 and analyzer 214 capable of modifying patient data stored in memory 204 as required by the analysis system claimed by the applicant), wherein data stored in said memory of said analysis system further comprises patient data specific to further patients (Paragraph 0025: “CPU 202 includes a memory 204 having data storage 206, population baseline 208…;” wherein population baseline reads upon patient data specific to further patients), and wherein said modification of said analysis algorithm and/or modification of said indicator setting and/or change of said dose level are further dependent from said patient data specific to said further patients (Paragraph 0029: “Analyzer 214 compares, using mathematical waveform analysis, data 207 against recorded population baseline 208… and may… display the determined pulmonary status on display 218 along with specific instruction of appropriate action to take;” i.e., providing an indication which is dependent on further patient data found in a population baseline).
Re. Claim 49 Kusaba, Goepp, and Shetty teach a method of monitoring patient compliance with a drug-taking regime, the method comprising: monitoring CO2 levels in exhaled breath of the patient with a capnometer, as claimed in claim 1.  Goepp further teaches storing data from said monitoring (Fig. 2, memory 204); using said stored data to determine compliance data identifying episodes when said drug has or has not been taken; and determining compliance with said drug taking regime from said compliance data, and wherein said compliance data further identifies a dose which has been taken (Paragraph 0047: “The device may also give a real-time pulmonary status and/or instruction about appropriate decision-making with regard to medication administration…;” wherein instructions regarding medication administration implicitly read upon identifying whether a drug and its corresponding dose has been taken).
Re. Claim 54: Kusaba, Goepp, and Shetty teach the invention according to claim 1.  Goepp further teaches wherein said deviation of said waveform form said baseline is used to determine an indication selected from the group consisting of: 
a point in time when a drug has been taken, 
a point in time when a drug should be taken,
a type of drug which has been taken, 
a type of drug which should be taken,
a dose which has been taken, 
a dose which should be taken,
a drug that has expired and/or been used up, and 
combinations thereof (Paragraphs 0021, 0048: daily check against a known baseline or against a population norm to prompt corrective action such as medication dose; Examiner notes that prompting corrective action for a medication dose requires determination of an indication of any one or a combination of any of the specifics listed in claim 54; In order to expedite prosecution, Examiner recommends narrowing the scope of claim 54 to clearly identify what specific indication(s) are determined different from what may be necessarily encompassed by the corrective action regarding medication dosing of Goepp).

Claims 27, 29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over:
Kusaba et al. (U.S. 2016/0377596 A1) (hereinafter – Kusaba) 
Goepp (U.S. 2009/0118632 A1) (hereinafter – Goepp)
Shetty et al. (W.O. 2015/066562 A2) (hereinafter – Shetty)
Heath (U.S. 2013/0041279 A1) (hereinafter – Heath).
Re. Claim 27 and 29: Kusaba, Goepp, and Shetty teach the invention according to claim 26, but do not teach the invention further comprising a medical drug dispensing system for controlling a release of a said drug responsive to a said determination, wherein said medical drug dispensing system is configured to automatically release a said drug and/or control a said type and/or dose and/or point in time of said release of a said drug.
Heath further teaches the invention further comprising a medical drug dispensing system for controlling a release of a said drug responsive to a said determination, wherein said medical drug dispensing system is configured to automatically release a said drug and/or control a said type and/or dose and/or point in time of said release of a said drug (Paragraph 0062: “In some embodiments, an analysis system… can be associated with a drug dispensing unit… an analysis system can be configured to provide a warning or a confirmation, based on the capnographic waveforms, to give feedback as to proper administration and dosage… if improper dosage has occurred, the dispenser can be configured to prevent further administration of one or more types of drugs to prevent the accumulation of effects of improper dosage”).  Heath teaches analogous art in the technology of breathing waveform analysis (Abstract).  Because Heath teaches continuous monitoring (Paragraph 0031: “Implementation of this method would also permit individuals who need frequent monitoring of the severity of a diagnosed COPD condition to be provided with the proper and continuous medical oversight that would be required”) as well as a drug dispensing unit triggered based on capnographic waveforms (see above), Heath also teaches a signal processor which determines when a drug should be released during a breath cycle (Fig. 5, showing monitoring of capnographic waveforms over multiple breath cycles 510; Paragraph 0062, an analysis system providing feedback based on waveforms taken during a breath cycle to provide proper administration and dosage), as required by claim 29.
 The invention by Goepp advises a user when to take a certain dose of medication based on an analysis of a respiratory waveform (Paragraph 0032).  Therefore, it would have been obvious to one having skilled in the art before the effective filing date of the invention to have also included the invention to dispense or control type of a drug at certain times during a breath cycle as taught by Heath, the motivation being that such controlled dispensing based on feedback from capnographic waveforms can prevent the accumulation of effects of improper dosage (Paragraph 0062).
Re. Claim 33: Kusaba, Goepp, and Shetty teach the invention according to claim 1, but do not teach the invention wherein said signal processor is further configured to use said CO2 level data output to determine compliance data identifying episodes when a drug has or has not been taken by said patient and to determine compliance with a drug taking regime from said compliance data, and wherein said determination of said compliance with said drug taking regime comprises one or more of: determining whether said patient uses said capnometer to obtain said CO2 level data output; determining, based on said waveform, whether said patient takes said drug; determining whether said patient takes said drug based on drug use data provided by said patient at a drug use data input of said capnometer; and determining whether said drug has been dispensed from said capnometer.
Heath teaches the invention wherein said signal processor is further configured to use said CO2 level data output to determine compliance data identifying episodes when a drug has or has not been taken by said patient (Paragraph 0062: “For example, the analysis system can… designate when sufficient treatment has occurred or if under- or over-treatment has occurred”), and to determine compliance with a drug taking regime from said compliance data (Paragraph 0061: “… the analysis system can be used by a care provider or a patient to determine whether an administered treatment, including drug treatments and other treatments, has been performed correctly;” wherein administered treatments also reads upon a drug taking regime), and wherein said determination of said compliance with said drug taking regime comprises one or more of: determining whether said patient uses said capnometer to obtain said CO2 level data output; determining, based on said waveform, whether said patient takes said drug (Paragraph 0062: "Such an analysis system can be configured to provide a warning or a confirmation, based on the capnographic waveforms… to designate when sufficient treatment has occurred or if under- or over-treatment has occurred”); determining whether said patient takes said drug based on drug use data provided by said patient at a drug use data input of said capnometer; and determining whether said drug has been dispensed from said capnometer (Paragraph 0062: “If improper dosage has occurred, the dispenser can be configured to prevent further administration of one or more types of drugs…”).
The invention by Goepp advises a user when to take a certain dose of medication based on an analysis of a respiratory waveform (Paragraph 0032).  Therefore, it would have been obvious to one having skilled in the art before the effective filing date of the invention to have also included the invention to monitor compliance as taught by Heath, the motivation being that such monitoring of compliance based on capnographic waveforms can prevent the accumulation of effects of improper dosage (Paragraph 0062).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Kusaba et al. (U.S. 2016/0377596 A1) (hereinafter – Kusaba) 
Goepp (U.S. 2009/0118632 A1) (hereinafter – Goepp)
Shetty et al. (W.O. 2015/066562 A2) (hereinafter – Shetty)
Anderson, et al (EP1712178A2) (hereinafter – Anderson).
Re. Claim 46: Kusaba, Goepp, and Shetty teach the capnometer of claim 1, but do not teach an inhaler comprising the capnometer of claim 1. 
Anderson teaches a capnometer disposed within an inhaler (Fig. 1, a metered dose inhaler having capnographic sensors, described in paragraph 0052: “In a further aspect, the sensor comprises a gas sensor for sensing the oxygen or carbon dioxide profile associated with the breath of a user”).  Anderson teaches analogous art in the technology of capnometry (Paragraph 0052) and drug delivery systems (Abstract).
It would have been obvious to one having skilled in the art before the effective filing date of the invention to have disposed a capnometer within an inhaler as taught by Anderson, the motivation being that such incorporation of a capnometer within an inhaler allows for convenient exhaled gas measurement, thus providing data to allow the device to assess when to dispense medication based on a breath waveform (Paragraph 0055).

Response to Arguments
Applicant's arguments filed September 13, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that the references do not teach modification of an algorithm based on an analysis of said algorithm to improve said algorithm’s ability to determine a difference in respiratory function of said patient:
Examiner has provided additional citations of Shetty which teach the amended claim limitations.  Shetty describes analyzing roughly 200 first flow data points to generate an initial baseline to compare acquired data and then updating said baseline based on analysis of when flow rate data returns to steady state to indicate the end of a breath to determine flow parameters useful for determining a difference of respiratory function (Paragraph 0150).  Examiner notes that identification of a particular set of data points (i.e., a portion indicating constant flow) can be considered an output at a certain step of the algorithm, particularly since such analysis of data points leads to generation of baselines described earlier.
Examiner notes that Applicant has presented no substantive argument other than a recitation that the arts do not teach the amended limitations.  Applicant does not indicate how Kusaba, Goepp, and, particularly, Shetty differ from the current interpretation of the amended claim language.  As stated previously, in order to potentially overcome the present rejection under 35 U.S.C. 103, Examiner recommends providing limitations further delineating any one or a combination of: the particulars or steps of the analysis algorithm, the metric or development thereof, or how the algorithm is altered based on an output thereof, along with a definition of an output.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791